Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
		

Claims 46-55 are pending and examined on the merits.
The rejections and objections not recited in this action are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

				
3.	Claim 46-51, 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049).
Claims are drawn to a transgenic corn seed comprising a dsRNA targeting for suppression of an essential gene in a corn rootworm pest and a transgene encoding a insecticidal protein exhibiting biological activity against said pest; or wherein the corn rootworm is a Western Corn Rootworm;  or wherein the seed further comprises e herbicide such as phosphinothricin; or wherein the essential gene encode a function for digestive enzyme synthesis; or wherein said transgenic plant grown from said seed shows increased resistance to said pest; or said plant has increased yield; or wherein the seed comprises a seed coating; wherein the transgene encoding the dsRNA and the transgene encoding the insecticidal protein are comprised in a stacked transgenic event.
	Waterhouse et al. teach expressing the dsRNA targeting genes essential to a sap-sucking insect (claim 1). Waterhouse et al. further teach that the pest is a Western Corn Rootworm (Dibrotica virgifera), European corn borer and lygus bug (paragraph [0082]). Waterhouse et al. further teach including in the transforming DNA a selection marker such as Bar which is resistant to phosphinothricin (PPT); Waterhouse et al. further teach the plant is a cotton plant. Waterhouse et al. further teach that the dsRNA chimeric construct is present in a corn plant already expressing insecticidal protein such as corn plant with MON863 transformation event (paragraph [0093]). Cavato et al. teach that corn event MON863 comprising recombinant construct containing a Cry3Bb gene (Abstract), which is toxic to corn rootworm (Figure 1, column 3, lines 50-55). Waterhouse et al. teach further teach a plant cell, tissue or seed comprising the dsRNA (paragraph [0030]). Waterhouse et al. teach that target gene is a digestive enzyme [0023]. Waterhouse et al. teach the seed comprising the transgene (paragraph [0030]). Waterhouse et al. teach a method to target insect gene by mixing a cationic oligopeptides with the dsRNA in the insect feed to be fed to insect (paragraph [0082]). Waterhouse et al. further teach the dsRNA and cationic oligopeptide can be administrated in vitro by spraying in a field (paragraph [0083]). Given the broad interpretation of “topically applying”, “synthetic matrix” and “polymer, “mixing a cationic oligopeptides with the dsRNA in the insect feed to be fed to insect” is considered as topically applying, the cationic oligopeptides is considered as synthetic matrix and a polymer.	
Although reference is focused on sap-sucking insect rather than corn root worm, it would have been obvious for skilled in the art to apply the same method to the western corn rootworm given the teaching of Waterhouse et al. that the pest is a Western Corn Rootworm (Dibrotica virgifera), European corn borer and lygus bug (paragraph [0082]).
Although the reference does not teach herbicide gene being pat gene, it would have been obvious for skilled in the art to replace bar gene with  pat gene, given that they are homologous gene encoding same enzyme and render resistance to the same herbicide.


Applicants traverse in the paper filed 4/6/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that Waterhouse does not describe a transgenic plant encoding a dsRNA for suppression of a gene in a CRW pest (response, page 6).
	The Office contends that the reference teaches transgenic plant expressing dsRNA targeting sap-sucking insect. The reference teaches transgenic plant expressing dsRNA targeting sap-sucking insect. The reference teaches transforming dsRNA into corn plant already transformed with Cry1F. The reference teaches using Bar gene as selection marker, which is a herbicide resistance gene. The reference teaches applying dsRNA mixture to other pests such as Western Corn Rootworm. It is also noted that instant rejection is now under 35 U.S.C. 103(a).
	Applicants argue that there is an unexpected result for combining the dsRNA and 

insecticidal protein, Fern protein (response, page 7).

	The Office contends that even if the result is unexpected, such result may only 

limited to combination of fern protein and dsRNA targeting V-ATPase gene for inhibition
of Western corn rootworm without demonstration experimentally that similar result could also be obtained from combination of fern protein with dsRNA targeting other genes as well as in other corn rootworm.

	
3.	Claims 46-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049) in evidence of Cavato et al. (US Patent Application Publication No. 7,705,216). as for claims 46-51, 53-55, further in view of Barry et al. (US Patent Application Publication Number 2001/0016953).
Claims 46-51, 53-55 are discussed above.
Claim 52 further contains a limitation that the transgenic plant further comprises an herbicide resistance gene conferring resistance to glyphosate.
	Waterhouse et al. do not teach the transgenic plant further comprises an herbicide resistance gene conferring resistance to glyphosate.
	Barry et al. teach glyphosate resistance gene is an excellent selection marker for plants (paragraph 0063]).
	It would have been obvious for a person with ordinary skill in the art to modify the method of Waterhouse et al. by using the glyphosate resistance gene of Barry et al. as a selection marker to selection transgenic event given the teaching of Barry et al. that glyphosate resistance gene is an excellent selection marker for plants. 
Applicants traverse in the paper filed 4/6/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicants presented similar argument discussed above. Therefore for the same reason the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 46-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No.8,946,510 in view of Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-55 are as discussed above.
Claims 1-14 of US Patent No.8,946,510 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of Western Corn Rootworm. Claims 1-14 of US Patent No.8,946,510 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-14 of US Patent No.8,946,510 teach the essential is involved in digestive enzyme synthesis. Although the claims 1-14 of US Patent No.8,946,510, such method would have been obvious performed in light of the insect and herbicide resistant plant of US Patent No.8,946,510. 
Waterhouse et al teaching transgenic plant expressing dsRNA targeting essential gene such as digestive enzyme for controlling insect. Waterhouse et al teaching bar gene conferring tolerance to phosphinothricin.

Although Claims 1-16 of US Patent No. 9,340,797 do not teach herbicide tolerance gene conferring tolerance to phosphinothricin or pat gene, those are obvious design choice for replacing glyphosate tolerance gene as selection marker.


5.	Claims 46-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No.9,238,822 in view of Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-55 are as discussed above.
Claims 1-18 of US Patent No. 9,238,822 teach a method for controlling WCR infestation on a plant comprising applying dsRNA targeting essential gene of Western Corn Rootworm and Bt protein. 
Claims 1-18 of US Patent No. 9,238,822 do not teach the transgenic plant further comprises an herbicide resistance gene conferring resistance to glyphosate. Claims 1-18 of US Patent No. 9,238,822 do not teach the essential is involved in digestive enzyme synthesis. Claims 1-18 of US Patent No. 9,238,822 do not teaching generating transgenic plant expressing dsRNA targeting WCR.
	Waterhouse et al teaching transgenic plant expressing dsRNA targeting essential gene such as digestive enzyme for controlling insect. Waterhouse et al teaching bar gene conferring tolerance to phosphinothricin.
Although the claims 1-18 of US Patent No. 9,238,822 do not teach transgenic plant per se., such plant would have been obvious produced in light of combined teaching of US Patent No. 9,238,822 in view of Barry et al. and Waterhouse et al.

6.	Claims 46-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No.9,340,797 in view of Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-55 are as discussed above.
Claims 1-16 of US Patent No. 9,340,797 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of Western Corn Rootworm. Claims 1-16 of US Patent No. 9,340,797 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-16 of US Patent No. 9,340,797 teach the essential is involved in digestive enzyme synthesis. Claims 1-16 of US Patent No. 9,340,797 also teach a method for improving yield comprising growing the transgenic plant.
Waterhouse et al teaching transgenic plant expressing dsRNA targeting essential gene such as digestive enzyme for controlling insect. Waterhouse et al teaching bar gene conferring tolerance to phosphinothricin.
 Although Claims 1-16 of US Patent No. 9,340,797 do not teach herbicide tolerance gene conferring tolerance to phosphinothricin or pat gene, those are obvious design choice for replacing glyphosate tolerance gene as selection marker.

7.	Claims 46-55 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent No.10,787,680. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-55 are as discussed above.
Claims 1-27 of US Patent No.10,787,680 teach a stacked transgenic maize plant expressing comprising a transgene encoding dsRNA targeting essential gene of Western Corn Rootworm and a transgene encoding a bacterial insecticidal protein exhibiting biological activity against said pest. Claims 1-27 of US Patent No.10,787,680 teach the plant further comprises herbicide resistance gene tolerant for glyphosate or pat gene conferring herbicide tolerance to phosphinothricin. Claims 1-27 of US Patent No.10,787,680 teach the essential is involved in digestive enzyme synthesis. Claims 1-27 of US Patent No.10,787,680 also teach a method for improving yield/increased resistance comprising growing the transgenic plant. Therefore, Claims 1-27 of US Patent No.10,787,680 anticipates instant claims.

Applicants traverse in the paper filed 4/6/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants’ intention to hold the rejection I abeyance until identification of otherwise allowable claims is acknowledged.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LI ZHENG/Primary Examiner, Art Unit 1662